DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14, on pages 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-8, 14, 16, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Beauvais et. al. (CN 108068803A, hereinafter Beauvais) in view of Berenz et al. (US Patent No: .
Regarding Claim 1:
Beauvais discloses:
At least one non-transitory machine accessible storage medium having instructions stored thereon, wherein the instructions when executed on a machine, cause the machine to.  Paragraph [0115] describes a computer-readable medium used to execute instructions.
access sensor data generated by one or more sensors connected to a vehicle.  Paragraph [0061] describes a computing device 115 that received information from sensors 116.
determine, at the vehicle, that a collision between the vehicle and another object is imminent.  Paragraph [0076] and figure 2 describe a collision between vehicle 202 and traffic object 204 that is unavoidable.
determine, at the vehicle, an optimal vehicle orientation for the collision based on the determination that the collision is imminent; determine, at the vehicle, a vehicle path to position the vehicle in the optimal vehicle orientation.  Paragraph [0078] describes a computing device 115 that determines the severity of damage associated with each path and determines the path associated with the minimum degree of damage.
autonomously control the vehicle to travel along the determined vehicle path.  Paragraph [0083-0084 and 0090] describes a computing device 115 that 
Beauvais does not disclose a passive safety mechanism that is activated prior to a collision.
Berenz teaches:
and a passive safety mechanism activation plan.  Column 8, lines 46 – 58 describe a facial feature software that recognizes facial features such as eyes, or any combination of 2-D or 3-D facial/head/torso feature coordinates of the driver and passenger.  If the software recognizes the human face, the driver/passenger airbag are adjusted so that the person’s characteristics are used to personalize airbag deployment.  This helps the airbag to automatically adjust for low weight, young persons, and short drivers.  The airbag is equivalent to a passive safety mechanism because the airbag is only used in severe accidents.  Column 4, line 65 to column 5, line 17 describe the acquisition and tracking software that calibrates the seat position, airbag position, and vehicle makeup for unidentified passengers.  The entire process is described from column 4, line 65 to column 6, line 25.
and control activation of passive safety mechanisms of the vehicle according to the passive safety mechanism activation plan.  Column 8, lines 46 – 58 describe a facial feature software that recognizes facial features such as eyes, or any combination of 2-D or 3-D facial/head/torso feature coordinates of the driver and passenger.  If the software recognizes the human face, the driver/passenger airbag are adjusted so that the person’s characteristics are used to personalize airbag deployment.  This helps the airbag to automatically adjust for low weight, young 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Beauvais to incorporate the teachings of Berenz to show a passive safety mechanism that is activated prior to a collision.  One would have been motivated to do so because the invention describes personalizing the airbag for a vehicle in preparation for a crash collision (Abstract).  Additionally, the base invention describes monitoring occupant safety equipment, such as airbags.
Beauvais and Berenz do not teach a passive safety mechanism activation plan that indicates activation timing for one or more passive safety mechanism that is activated prior to the collision.
Browne teaches:
wherein the passive safety mechanism activation plan indicates activation timing for one or more passive safety mechanisms of the vehicle, at least one passive safety mechanism to be activated prior to the collision.  Paragraph [0064] describes a method and apparatus for predicting the severity of an imminent or nearly imminent potential collision between a vehicle and an object.  In the provided example, the prediction of severity is early enough so that the timing and extent of deployment of vehicle responsive devices can be controlled in accordance with the predicted potential collision severity and expected time of the potential collision.  Paragraph [0028] describes that controls on vehicle responsive devices can be set to particular values, such as airbag inflation level.  This is equivalent to the activation timing for a passive safety mechanism because based on the determination of when the collision occurs, the airbag is controlled for when it should be released.  Additionally, as the system determines the severity of a crash, this system is therefore activated prior to a collision.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Beauvais and Berenz to incorporate the teachings of Browne to show a passive safety mechanism activation plan that indicates activation timing for one or more passive safety mechanism that is activated prior to the collision.  One would have been motivated to do so that potential collision severity can be predicted and so that individual vehicle responsive devices can be selectively deployed based on predicted collision severity.
Claim 14 is substantially similar to claim 1 and is rejected on similar grounds.

Regarding Claim 7:
Beauvais discloses:
The storage medium of claim 1, wherein the instructions are further executable to cause the machine to determine the optimal vehicle orientation based on a likelihood of injury to passengers of the vehicle.  Paragraph [0084] describes a determination of the severity of collision damage that takes into account damage to the occupants, including the effective probability of an occupant safety device deploying.  This is equivalent to the claim because the vehicle takes into account possible injury to the passengers in determining the optimal vehicle orientation.

Regarding Claim 8:
Beauvais discloses:
The storage medium of claim 7, wherein the imminent collision is between the vehicle and another vehicle, and the instructions are further executable to cause the machine to determine the optimal vehicle collision orientation further based on a likelihood of injury to passengers of the other vehicle.  Paragraph [0084] describes a determination of the severity of collision damage that takes into account damage to the occupants, including the effective probability of an occupant safety device deploying.  Paragraph [0083] provides an example where the front bumper of a vehicle 202 may be reinforced to absorb the impact of a collision.  Therefore, the vehicle path determines that this is the optimal place for the vehicle to hit traffic object 204 and adjusts the vehicle path accordingly.  This is equivalent to the claim because the vehicle takes into account possible injury to the passengers in determining the optimal vehicle orientation.  

Regarding Claim 16:
Beauvais discloses:
A system, comprising: one or more processors.  Paragraph [0024] describes a processor.
Memory.  Paragraph [0025] describes a memory.
a set of sensors.  Paragraph [0059] describes a set of sensors.
an autonomous driving system, executable by the one or more processors to: detect a collision threat based on an environment model for a vehicle generated at least partially based on data from the set of sensors.  Paragraph [0061] describes a computing device 115 that received information from sensors 116.  Paragraph [0076] describes that these sensors are used to detect a collision threat.
determine that a collision between a vehicle and the collision threat is unavoidable based on the environment model and current vehicle dynamics.  Paragraph [0076] and figure 2 describe a collision between vehicle 202 and traffic object 204 that is unavoidable.
determine a collision mitigation plan for the vehicle based on the determination that the collision is imminent, wherein the collision mitigation plan indicates a particular collision orientation for the vehicle and a particular vehicle path.  Paragraph [0078] describes a computing device 115 that determines the severity of damage associated with each path and determines the path associated with the minimum degree of damage.  Paragraph [0083] provides an example where the front bumper of a vehicle 202 may be reinforced to absorb the impact of a 
autonomously control the vehicle to implement the collision mitigation plan.  Paragraph [0083] describes a computing device 115 that determines the best path among the paths available.  Additionally, the computing device also directs the vehicle while traveling.
Beauvais and Berenz do not teach a passive safety mechanism activation plan that indicates activation timing for one or more passive safety mechanism that is activated prior to the collision.
Browne teaches:
wherein the passive safety mechanism activation plan indicates activation timing for one or more passive safety mechanisms of the vehicle, at least one passive safety mechanism to be activated prior to the collision.  Paragraph [0064] describes a method and apparatus for predicting the severity of an imminent or nearly imminent potential collision between a vehicle and an object.  In the provided example, the prediction of severity is early enough so that the timing and extent of deployment of vehicle responsive devices can be controlled in accordance with the predicted potential collision severity and expected time of the potential collision.  Paragraph [0028] describes that controls on vehicle responsive devices can be set to particular values, such as airbag inflation level.  This is equivalent to the activation timing for a passive safety mechanism because based on the determination of when the collision occurs, the airbag is controlled for when it should be released.  Additionally, as the system determines the severity of a crash, this system is therefore activated prior to a collision.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Beauvais and Berenz to incorporate the teachings of Browne to show a passive safety mechanism activation plan that indicates activation timing for one or more passive safety mechanism that is activated prior to the collision.  One would have been motivated to do so that potential collision severity can be predicted and so that individual vehicle responsive devices can be selectively deployed based on predicted collision severity.

Regarding Claim 25:
	Beauvais discloses:
The storage medium of claim 1, wherein the passive safety mechanism activation plan is determined based on the optimal vehicle orientation for the collision.  Paragraph [0078] describes a computing device 115 that determines the severity of damage associated with each path and determines the path associated with the minimum degree of damage.
	Claim 25 is substantially similar to claim 26 and is rejected on the same grounds.

Claims 2, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beauvais in view of Berenz and Browne and further in view of Kwan-Sun et. al. (CN 110481545A, hereinafter Kwan-Sun).
Regarding Claim 2:
Beauvais, Berenz, and Browne teach the above invention in claim 1.  Beauvais, Berenz, and Browne do not disclose autonomous system that moves a passenger toward the optimal orientation in preparation for a collision.
Kwan-sun teaches:
The storage medium of claim 1, wherein the instructions are further executable to cause the machine to: determine an optimal passenger orientation for the collision.  Paragraph [0080] describes a driving state determiner that can determine the longitudinal position, height, and inclination of the seat to cause the amount of impact in the determined collision area to be reduced.
autonomously move one or more seats of the vehicle to position a passenger toward the optimal passenger orientation in advance of the collision.  Paragraph [0089] describes a seat controller that adjusts the position of the seat to reduce the amount of impact during a collision.  It provides an example where the seat is moved backward and the seat height is increased to prevent collision with the steering wheel or instrument panel.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Beauvais, Berenz, and Browne to incorporate the teachings of Kwan-sun to show an autonomous system that moves a passenger toward the optimal orientation in preparation for a collision.  One would have been motivated to do so because this provides a technique for minimizing damage to the host vehicle ([0005] of Kwan-Sun).
Claim 17 is substantially similar to claim 2 and is rejected on the same grounds.

Regarding Claim 11:
Beauvais, Berenz, and Browne discloses the above invention in claim 1.  Beauvais, Berenz, and Browne do not disclose a machine to determine the optimal vehicle orientation based on information about one or more passengers in the vehicle.
Kwan-sun teaches:
The storage medium of claim 1, wherein the instructions are further executable to cause the machine to determine the optimal vehicle orientation based on information about one or more passengers in the vehicle.  Paragraph [0080] describes a driving state determiner that can determine the longitudinal position, height, and inclination of the seat to cause the amount of impact in the determined collision area to be reduced.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Beauvais, Berenz, and Browne to incorporate the teachings of Kwan-sun to show an optimal vehicle orientation based on information about one or more passengers in the vehicle.  One would have been motivated to do so because this provides a technique for minimizing damage to the host vehicle ([0005] of Kwan-Sun).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Beauvais in view of Berenz and Browne and further in view of Sawahata et. al. (US Patent No: 6,043,736, hereinafter Sawahata).
Regarding Claim 4:

The storage medium of claim 3, wherein controlling activation the one or more passive safety mechanisms comprises one or more of timing releases for a set of airbags.  Column 6, lines 30 – 50 of Berenz teaches a timing circuity that is used to control an IR detector that programs the timing release for the set of airbags.
Beauvais, Berenz, and Browne do not teach ordering releases and determining airbag inflation rate for a set of airbags.
Sawahata teaches:
ordering releases for the set of airbags, and determining an airbag inflation rate for a set of airbags.  Column 14, lines 1 – 13 of Sawahata describe a control circuit 422 that a detonator 16 and a detonator 26, ignited T2 time later, that controls the inflation rate of the airbag.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Beauvais, Berenz, and Browne to incorporate the teachings of Sawahata to teach ordering releases and determining airbag inflation rate for a set of airbags.  One would have been motivated to do so because controlling the timing release, ordering the release, and determining an airbag inflation rate for a set of airbags improves the safety of a deploying airbag.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Beauvais in view of Berenz and Browne and further in view of Thompson et. al. (US Patent No: 10,435,150 B2, hereinafter Thompson).
Regarding Claim 5:
Beauvais, Berenz, and Browne teach the above inventions in claim 1.  Beauvais, Berenz, and Browne do not teach a neural network trained based on static safety information, crash test information, and real-world accident information.
Thompson teaches:
The storage medium of claim 1, wherein the instructions are further executable to cause the machine to determine the optimal vehicle orientation using a neural network trained based on one or more of static safety information for the vehicle, crash test information for the vehicle, and real-world accident information for the vehicle.  Column 14, line 58 – column 15, line 28 describe a machine learning model that is trained using event parameters extracted from vehicle event data.  This information can include claim outcomes from insurance providers, such as type of collision and collision contest.  This is equivalent to the claim because this information is a subcategory of static safety information, real-world accident information, and crash test information.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Beauvais, Berenz, and Browne to incorporate the teachings of Thompson to teach a neural network trained based on static safety information, crash test information, and real-world accident information.  One would have been motivated to do so because it can help generate insurance claim data, which can be used to further help keep vehicles safe, based on the cost and occupant safety information (Column 1, lines 49 – 59).
Claim 19 is substantially similar to claim 5 and is rejected on similar grounds.

Claims 6, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Beauvais in view of Berenz and Browne and further in view of Sathyanarayana et. al. (US Pub No: 2018/0075309 A1, hereinafter Sathyanarayana).
Regarding Claim 6:
Beauvais, Berenz, and Browne teach the above inventions in claim 1.  Beauvais, Berenz, and Browne do not disclose a neural network to determine the optimal vehicle orientation heuristically.
Sathyanarayana teaches:
The storage medium of claim 1, wherein the instructions are further executable to cause the machine to determine the optimal vehicle orientation heuristically.  Paragraph [0049] describes a risk metric that monitors a probability of collision within the respective sub-region.  This paragraph describes that the risk metric can be determined heuristically.  Paragraph [0039] and [0040] describe that this risk metric takes into account the vehicle orientation and kinematics.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Beauvais, Berenz, and Browne to incorporate the teachings of Sathyanarayana to show a neural network that determines the optimal vehicle orientation heuristically.  One would have been motivated to do so because this disclosed invention detects a near-collision event based on vehicle behavior relative to a risk map (Abstract).

Regarding Claim 9:

The storage medium of claim 1, wherein the instructions are further executable to cause the machine to determine the optimal vehicle orientation based on one or more of information received from other vehicles in the vicinity of the vehicle and information received from infrastructure objects in the vicinity of the vehicle.  Paragraph [0047] of Sathyanarayana describes a geographic location parameter sub-region that determines a variety of information such as roadway infrastructure, traffic conditions, and construction.  This meets the claim because the vehicle can receive information about other vehicles and infrastructure in its immediate vicinity.  Paragraph [0059] of Beauvais describes a vehicle traveling along a vehicle path and paragraph [0078] describes computing device 115 that positions the vehicle in the optimal vehicle orientation.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Beauvais, Berenz, and Browne to incorporate the teachings of Sathyanarayana to show an optimal vehicle orientation based on information received from vehicles in the vicinity and information from infrastructure objects.  One would have been motivated to do so because this disclosed invention detects a near-collision event based on vehicle behavior relative to a risk map (Abstract).

Regarding Claim 10:
Beauvais and Sathyanarayana teach: 
The storage medium of claim 9, wherein the instructions are further executable to cause the machine to determine the vehicle path in coordination with the other vehicles or infrastructure.  Paragraph [0047] of Sathyanarayana describes a geographic location parameter sub-region that determines a variety of information such as roadway infrastructure, traffic conditions, and construction.  This meets the claim because the vehicle can receive information about other vehicles and infrastructure in its immediate vicinity.  Paragraph [0059] of Beauvais describes a vehicle that can operate semi or fully autonomously and can therefore travel along the determined vehicle path.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Beauvais in view of Berenz and Browne and further in view of Kwan-Sun and Pinsenschaum et. al. (US Patent No: 6,422,597 B1, hereinafter Pinsenschaum).
Regarding Claim 12:
Beauvais and Pinsenschaum teach:
The storage medium of claim 11, wherein the instructions are further executable to cause the machine to determine the optical vehicle orientation based on one or more of locations of the one or more passengers in the vehicle, ages of the one or more passengers, and sizes of one or more passengers.  Column 5, lines 26 – 44 of Pinsenschaum describes a test vehicle that simulates crashes using test dummies of various sizes.  Paragraph [0078] of Beauvais describe a computing device 115 that determines the severity of damage associated with each path and determines the path associated with the minimum degree of damage.
 to incorporate the teachings of Pinsenscahum to teach a passenger of various sizes.  One would have been motivated to do so because passengers come in various shapes and sizes and the safety systems much be able to protect occupants of larger stature or who are seated further away (Column 2, lines 34 – 43).

Claims 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Beauvais in view of Berenz and Browne and further in view of Pinsenschaum.
Regarding Claim 15:
Beauvais discloses:
a likelihood of injury to passengers of the vehicle a likelihood of injury to pedestrians in the vicinity of the vehicle, and a likelihood of damage to one or more objects in the vicinity of the vehicle.  Paragraph [0084] describes a determination of the severity of collision damage that takes into account damage to the occupants, including the effective probability of an occupant safety device deploying.  This is equivalent to the claim because the vehicle takes into account possible injury to the passengers in determining the optimal vehicle orientation.
a likelihood of injury to passengers of other vehicles in the vicinity of the vehicle.  Paragraph [0084] describes a determination of the severity of collision damage that takes into account damage to the occupants, including the effective probability of an occupant safety device deploying.  This is equivalent to the 
Beauvais does not teach an optimal vehicle orientation according to location, age, or size of passengers in a vehicle.
Pinsenschaum teaches:
The method of claim 14, wherein the optimal vehicle orientation is determined further based on one or more of locations of passengers in the vehicle, ages of passengers in the vehicle, sizes of passengers in the vehicle.  Column 5, lines 26 – 44 of Pinsenschaum describes a test vehicle that simulates crashes using test dummies of various sizes.  Paragraph [0078] of Beauvais describe a computing device 115 that determines the severity of damage associated with each path and determines the path associated with the minimum degree of damage. 
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Beauvais, Berenz, and Browne to incorporate the teachings of Pinsenscahum to teach a passenger of various sizes.  One would have been motivated to do so because passengers come in various shapes and sizes and the safety systems much be able to protect occupants of larger stature or who are seated further away (Column 2, lines 34 – 43).
Claim 20 is substantially similar to claim 15 and is rejected on similar grounds.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Beauvais in view of Berenz and Browne and further in view of Nishi et. al. (US Pub No: 2018/0090016 A1, hereinafter Nishi).
Regarding Claim 13:
Beauvais discloses the above invention in claim 1.  Beauvais does not disclose an executable to overrides inputs from a driver of a vehicle.
Nishi teaches:
The storage medium of claim 1, wherein the instructions are further executable to cause the machine to override inputs from a driver of the vehicle.  Paragraph [0026] describes an on-board controller 110 that overrides the manual control of example user 112 to navigate the drone 100 to a safe region.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Beauvais, Berenz, and Browne to incorporate the teachings of Nishi to show an executable to overrides inputs from a driver of a vehicle.  One would have been motivated to do so because computers can act against human instinct and calculate safer paths for impact in a collision.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Beauvais in view of Berenz and Browne and further in view of Hosoya (US Pub No: 2005/0236213 A1, hereinafter Hosoya).
Regarding Claim 21:
Beauvais, Berenz, and Browne teach the above inventions in claim 1.  Beauvais, Berenz, and Browne do not teach disabling one or more components of a fuel system of the vehicle at or near the time of the collision.
Hosoya teaches:
The storage medium of claim 1, wherein the instructions are further executable to cause the machine to perform one or more of the following at or near the time of the collision: disabling one or more components of a fuel system of the vehicle, disabling one or more components of an electrical system of the vehicle, engaging or disengaging one or more door locks of the vehicle, and opening or closing windows of the vehicle.  Paragraph [0056] – [0057] describes an airbag sensor unit 22 detecting a collision, causing the relay circuit 11b to be turn off so that the power supply to fuel pump 11 is shut off.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Beauvais, Berenz, and Browne to incorporate the teachings of Hosoya to show disabling one or more components of a fuel system of the vehicle at or near the time of the collision..  One would have been motivated to do so to suppress at minimum an occurrence of fuel leakage due to the collision ([0058] of Hosoya).
	Claim 22 is substantially similar to claim 21 and is rejected on the same grounds.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Beauvais in view of Berenz and Browne and further in view of Rajasingham (US Pub No: 2003/0127837 A1, hereinafter Rajasingham).
Regarding Claim 23:
Beauvais, Berenz, and Browne teach the above inventions in claim 1.  Beauvais, Berenz, and Browne do not teach the passive safety mechanism activation plan comprising an 
Rajasingham teaches:
The storage medium of claim 1, wherein determining the passive safety mechanism activation plan comprises determining to an engagement timing for a roll protection mechanism of the vehicle, the roll protection mechanism to be engaged prior to the collision.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Beauvais, Berenz, and Browne to incorporate the teachings of Rajasingham to show a passive safety mechanism activation plan comprising an engagement timing for a roll protection mechanism of the vehicle and that the roll protection mechanism is engaged prior to the collision.  One would have been motivated to do so to divert the impact energy in lateral or side impacts away from the passengers to the remaining mass of the vehicle thereby protecting the passengers (Abstract of Rajasingham).
	Claim 24 is substantially similar to claim 23 and is rejected on the same grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent art includes Stabrey (US Pub No: 2010/0023224 A1, hereinafter Stabrey), Newman et al. (US Patent No: 9,701,307 B1, hereinafter Newman), Joseph (US Pub No: 2004/0066023 A1, hereinafter Joseph), and Denne (US Pub No: 2017/0008424 A1, hereinafter Denne).

Newman: A system and method to avoid collisions on highways and to minimize the fatalities, injury, and damage when a collision is unavoidable.
Joseph: A supplemental passenger restraint system that includes a controller that controls an airbag such that the airbag is deployed at a rate corresponding to the weight of the occupant.
Denne: A motor vehicle with a seat unlocking system that includes a seat with a seat part and a back part secured to a body at an attachment, an airbag, and an actuator for releasing the attachment of the seat of the body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090.  The examiner can normally be reached on Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665